



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is dated as of October 29, 2018 and
effective as of October 30, 2018 (the “Effective Date”), by and among Michael
Fung (“Employee”), J. C. Penney Company, Inc. a Delaware corporation
(“Company”), and J. C. Penney Corporation, Inc., a Delaware corporation
(“Corporation”).
RECITALS
WHEREAS, based upon the reputation and successful experience of Employee, the
Company and the Corporation desire to hire Employee as Interim Executive Vice
President, Chief Financial Officer to provide the Services described herein for
the duration of this Agreement.
THEREFORE, the Company, Corporation, and Employee agree as follows:


ARTICLE I - EMPLOYMENT
1.1
Services.



(a)
The Company and Corporation hereby hire Employee to perform, and Employee agrees
to perform, the following services (the “Services”) during the Term (as defined
below), for and to the benefit of the Company and Corporation (the
“Engagement”):

(i)
Transitioning a permanent Chief Financial Officer (“CFO”) of the Company and
Corporation;

(ii)
Overseeing financial and risk management operations of the Company and
Corporation;

(iii)
Overseeing reporting of financial results;

(iv)
Advancement of the Company’s and Corporation’s strategic objectives; and

(v)
Other services as reasonably requested by the Chief Executive Officer of the
Company and Corporation or the Board of Directors of the Company (the “Board”).

(b)
Employee agrees that proper performance of the Services will require
substantially all of his business time, and accordingly Employee shall not work
on any engagement other than the Engagement during the Term, other than the
positions set forth on Exhibit A.

(c)
During the Term, Employee shall be an employee and an officer of each of the
Company and Corporation with the title “Interim Executive Vice President, Chief
Financial Officer” of each of the Company and Corporation.

(d)
Employee shall perform the Services at the Company’s headquarters and other
Company locations, and shall observe all rules, policies and practices of the
Company and Corporation, including but not limited to the Statement of Business
Ethics.

 





--------------------------------------------------------------------------------







1.2
Salary. As consideration for the Services, the Corporation shall compensate
Employee at the rate of $65,000 per month (the “Monthly Salary”) during the Term
(prorated for any partial months).



1.3
Bonus. The Employee shall be eligible for a Bonus in the amount of $10,000 per
month, which shall be prorated daily for any partial month and which, except as
otherwise provided herein, shall be payable as a lump sum within 30 days
following the Termination Date (as defined below). The Bonus amount will be
forfeited if the Employee voluntarily terminates employment or is terminated for
Cause (as defined below). If the Employee is involuntarily terminated for
reasons other than Cause, the Employee will receive a prorated Bonus based on
the number of months of employment, prorated daily for any partial months. The
Bonus amount will be payable to the Employee in lieu of participation in the
Management Incentive Compensation Program or any other performance-based bonus
program offered by the Company or Corporation.



1.4
Additional Stipend. In recognition of certain compensation that the Employee
will be foregoing as a result of the Engagement, the Employee will be entitled
to receive a stipend in the amount of $5,417 per month during the Term of this
Agreement, which shall be payable as a lump sum within 30 days following the
Termination Date. This stipend will be nonforfeitable and prorated daily for any
partial months.



1.5
Expense Reimbursement.



(a)
The Corporation shall reimburse the Employee for all documented out-of-pocket
business expenses reasonably incurred during the Term in connection with the
provision of the Services in accordance with the Corporation’s standard policies
and procedures.

(b)
Without limiting the foregoing, the Corporation shall reimburse the Employee for
the following out-of-pocket expenses reasonably incurred during the Term in
connection with Consultant’s temporary residence in the Dallas, Texas
metropolitan area (the “temporary relocation benefits”): (i) temporary rental of
a furnished apartment in Plano, Texas or the surrounding geographic area not to
exceed $5,000 per month; and (ii) rental car, airfare, and other commuting
expenses (including meals) collectively not to exceed $4,000 per month. Any such
expenses paid under this section shall not be grossed up for applicable taxes by
the Corporation.

(c)
All expense reimbursement, including the temporary relocation benefits, will be
subject to the Corporation’s expense reimbursement policies as the same are in
effect from time to time.



1.6
Benefits. As an employee of Corporation, the Employee shall be eligible for the
standard benefits that are generally made available to all employees of the
Corporation.






--------------------------------------------------------------------------------







1.7
Representations. Employee represents and warrants that (i) he has the right,
power and authority to enter into this Agreement and to perform fully all of his
obligations hereunder and (ii) his execution, delivery and performance of this
Agreement and the performance of the Services by Employee do not, and will not,
conflict with or result in any breach or default under any other agreement of
Employee and any third parties.



ARTICLE II - DEFINITIONS
2.1 Definitions. The following definitions will apply:
(a)
“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.



(b)
“Cause” means:

(i)
Employee’s (i) conviction of a felony or (ii) plea of nolo contendre in
connection with any financial, business or commercial enterprise or transaction
or any other matter (excluding traffic offenses);

(ii)
Employee becoming the subject of a criminal indictment or other regulatory
proceeding initiated by the Securities and Exchange Commission or other federal
or state regulatory body having oversight for financial institutions in any such
case based on material allegations of improper conduct or activities involving
(i) securities trading, (ii) inaccurate disclosure or reporting, or (iii) other
financial matters, in each case that in Corporation’s opinion could adversely
affect the business or reputation of Company or the Corporation, or that could
otherwise materially disrupt the business affairs of Company or the Corporation
as determined in accordance with Exhibit B;

(iii)
Employee’s material violation of law in connection with any transaction
involving the purchase, sale, loan or other disposition of, or the rendering of
investment advice with respect to, any security, futures or forward contract,
insurance contract, debt instrument or currency;

(iv)
Employee’s dishonesty, bad faith, gross negligence, willful misconduct, fraud or
willful or reckless disregard of duties in connection with the performance of
Services;

(v)
Employee’s material breach of this Agreement, to the extent not cured to the
satisfaction of Company or the Corporation within five days after the date of
notice of such breach (to the extent susceptible to cure), or Employee’s
material breach of any other agreement with the Company, Corporation, or any of
their respective Affiliates;

(vi)
Employee’s material violation of the written policies adopted from time to time
by the Company or Corporation governing generally the conduct of persons
performing services on behalf of the Company, Corporation, or any of their
respective Affiliates, to the extent not cured to the satisfaction of the
Company and Corporation within five days after the date of notice of such
violation (to the extent susceptible to cure);






--------------------------------------------------------------------------------







(vii)
Employee’s intentional taking of any improper action or the intentional omission
to take any proper action or omission to take any action that has caused or
substantially contributed to a material deterioration in the business or
reputation of the Company, Corporation, or any of their respective Affiliates,
or that was otherwise materially disruptive of the business affairs of the
Company, Corporation, or any of their respective Affiliates, provided, however,
that the term Cause shall not include for this purpose any mistake in judgment
made in good faith or any act or omission taken at the express or affirmative
direction, or otherwise with the express affirmative approval, of the Board; or

(viii)
Employee’s obtaining of any material improper personal benefit, including as a
result of a breach of any covenant or agreement in connection with the provision
of the Services.



(c)
“Disability” means any physical or mental illness, disability or incapacity of
Employee that prevents Employee from performing all or substantially all of the
Services as contemplated by this Agreement that continues for 30 consecutive
days.



(d)
“Expiration Date” means the earliest to occur of:

(i)
30 days following the start date of the Company or Corporation’s permanent Chief
Financial Officer; or

(ii)
The 180th day following the Effective Date, subject, in the case of this clause
(ii), to automatic, consecutive 30-day extensions at the end of such period or
extension (as applicable), unless the Company or Corporation on the one hand, or
Employee on the other, elects, upon not less than 30 days’ advance written
notice to the other, for any such extension not to apply.

(e)
“Term” means the period from the Effective Date through the Termination Date.



(f)
“Termination Date” means the Expiration Date, or if earlier, the date of
termination of the Engagement pursuant to Section 3.2 or 3.3 or otherwise.



(g)
“Work Product” means all patents and patent applications, all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential






--------------------------------------------------------------------------------





information, and all other intellectual property and intellectual property
rights that are conceived, reduced to practice, developed or made by Employee
either alone or with others in the course of employment with Company,
Corporation, and its controlled Affiliates (including employment prior to the
date of this Agreement).


ARTICLE III - TERM AND TERMINATION
3.1 Term. The Company and Corporation on the one hand, and Employee on the
other, shall have the right to terminate the Engagement for any reason or for no
reason prior to the Expiration Date, in accordance with Section 3.2 or 3.3, as
applicable.
3.2 Termination by the Company or Corporation.
(a)
The Company or Corporation may terminate the Engagement immediately:

(i) in the event of the death or Disability of Employee;
(ii) in the event of any action by Employee constituting Cause; or
(iii)
for any reason other than described in Sections 3.2(a)(i) and (ii) above.



(b) In the event of termination of the Engagement by the Company or Corporation
pursuant to Section 3.2(a)(iii) above or 3.3(b) below, in either case prior to
the Expiration Date, (i) Employee shall be entitled to payment of the Monthly
Salary from the Corporation through the Expiration Date, (ii) reimbursement of
expenses incurred prior to the Termination Date in accordance with Section 1.5
above; (iii) payment of the Bonus as set forth in Section 1.3; and (iv) payment
of the additional stipend as set forth in Section 1.4.
3.3
Termination by Employee. Employee may terminate the Engagement prior to the
Expiration Date upon:

(a) 30 days prior written notice to the Company and Corporation; or
(b)
the Company’s or Corporation’s material breach of this Agreement, to the extent
not cured within fifteen days after the date of notice of such breach (which
notice must be given within fifteen days of such breach) and failure to cure
such breach (to the extent susceptible to cure).

3.4 Expiration. Unless earlier terminated as described above, the Engagement
shall terminate automatically on the Expiration Date, in which case Employee
shall receive from the Corporation the Monthly Salary through the Expiration
Date, reimbursement of expenses incurred prior to the Expiration Date in
accordance with Section 1.5 above, payment of the Bonus as set forth in Section
1.3, and payment of the additional stipend as set forth in Section 1.4.
3.5 Except as described in Section 3.2, 3.3 or this Section 3.5, Employee shall
not be entitled to receive any other fees, remuneration or other amounts from
the Company or Corporation after the Termination Date other than earned and
unpaid Monthly Consulting Fees through the Termination Date,





--------------------------------------------------------------------------------





reimbursement of expenses incurred prior to the Termination Date in accordance
with Section 1.5 above, payment of the Bonus as set forth in Section 1.3, and
payment of the additional stipend as set forth in Section 1.4.


ARTICLE IV - CONFIDENTIAL INFORMATION AND RESTRICTED ACTIVITIES
4.1 Confidential Information. Employee acknowledges and agrees that (a) the
Company and Corporation are each engaged in a highly competitive business; (b)
the Company and Corporation have each expended considerable time and resources
to develop goodwill with its customers, vendors, and others, and to create,
protect, and exploit Confidential Information; (c) the Company and Corporation
each must continue to prevent the dilution of its goodwill and unauthorized use
or disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (d) in the retail business, the Consultant’s
participation in or direction of the Company’s and Corporation’s day-to-day
operations and strategic planning are an integral part of the Company’s and
Corporation’s continued success and goodwill; (e) given the Employee’s position
and responsibilities, he necessarily will be creating Confidential Information
that belongs to the Company and Corporation and enhances the Company’s and
Corporation’s goodwill, and in carrying out his responsibilities he in turn will
be relying on the Company’s and Corporation’s goodwill and the disclosure by the
Company and Corporation to him of Confidential Information; (f) he will have
access to Confidential Information that could be used by any competitor of the
Company and Corporation in a manner that would irreparably harm the Company’s
and Corporation’s competitive position in the marketplace and dilute its
goodwill; and (g) he necessarily would use or disclose Confidential Information
if he were to engage in competition with the Company and Corporation. The
Company and Corporation acknowledge and agree that Employee must have and
continue to have throughout the Engagement the benefits and use of its goodwill
and Confidential Information to properly carry out his responsibilities. The
Company and Corporation accordingly promise to provide Employee with access to
new and additional Confidential Information and authorize him to engage in
activities that will create new and additional Confidential Information. The
Company and Employee thus acknowledge and agree that during the Engagement with
the Company, the Employee (i) will receive new and additional Confidential
Information that is unique, proprietary, and valuable to the Company, (ii) will
create new and additional Confidential Information that is unique, proprietary,
and valuable to the Company, and (iii) will benefit, including without
limitation by way of increased earnings and earning capacity, from the goodwill
the Company and Corporation have generated and from the Confidential
Information. Accordingly, Employee acknowledges and agrees that at all times
during the Engagement and thereafter:
(a) all Confidential Information shall remain and be the sole and exclusive
property of the Companyor Corporation, respectively;
(b) Employee will protect and safeguard all Confidential Information, including
upon and after termination of this Agreement;





--------------------------------------------------------------------------------







(c) Employee will hold all Confidential Information in strictest confidence and
not, directly or indirectly, disclose or divulge any Confidential Information to
any person other than an officer, director, or employee of the Company or
Corporation to the extent necessary for the proper performance of his or her
responsibilities unless authorized to do so by the Company or Corporation or
compelled to do so by law or valid legal process; provided that nothing in this
Agreement shall be construed to prohibit him from reporting possible violations
of law or regulation to any governmental agency or regulatory body or making
other disclosures that are protected under any law or regulation, or from filing
a charge with or participating in any investigation or proceeding conducted by
any governmental agency or regulatory body, and that he does not need the prior
authorization of the Company or Corporation to make any such reports or
disclosures and he is not required to notify the Company or Corporation that he
has made such reports or disclosures;
(d) if Employee believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, subject to the proviso in
Section 4.1(c) above, he will notify the Company or Corporation in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure;
(e) at the end of his Services with the Company or Corporation for any reason or
at the request of the Company or Corporation at any time, Employee will
immediately return to the Company or Corporation all Confidential Information
and all copies thereof, in whatever tangible form or medium including
electronic, in the form and manner reasonably requested by the Company or
Corporation;
(f)
absent the promises and representations of Employee in this Section 4.1 and
Section 4.2 below, the Company or Corporation would require him immediately to
return any tangible Confidential Information in his possession, would not
provide Employee with new and additional Confidential Information, would not
authorize Employee to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement; and

(g)
Non-compliance with the disclosure provisions of this Agreement shall not
subject Employee to criminal or civil liability under any federal or state trade
secret law for the disclosure of a Company trade secret: (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney in confidence solely for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or other proceeding, provided that any complaint or
document containing the trade secret is filed under seal; or (iii) to an
attorney representing Employee in a lawsuit for retaliation by the Company for
reporting a suspected violation of law or to use the trade secret information in
that court proceeding, provided that any document containing the trade secret is
filed under seal and Employee does not disclose the trade secret, except
pursuant to court order.






--------------------------------------------------------------------------------







4.2 Restricted Activities. In consideration of the new and additional
Confidential Information which Employee will obtain in connection with his
Services with the Company and Corporation, the goodwill of the Company and
Corporation that will be created by Employee’s Services, and to permit the
Company and Corporation to protect such Confidential Information and goodwill,
as well as the other promises and undertakings of the Company and Corporation in
this Agreement, Employee agrees that, while he is providing services of any kind
for the Company and Corporation (including the Services) and following the end
of those services for any reason, Employee will not directly or indirectly make
or publish any disparaging or derogatory statements or otherwise disparage the
Company, the Corporation or any of their respective Affiliates, any products,
services, or operations of the Company, the Corporation, or any of their
respective Affiliates, or any of the former, current, or future officers,
directors, or employees of the Company, the Corporation, or any of their
Affiliates.
4.3
Invention Assignment. Employee hereby assigns to the Company and Corporation all
right, title and interest to all Work Product that (a) relates to the Company’s
or Corporation’s actual or anticipated business, research and development or
existing or future products or services, or (b) is conceived, reduced to
practice, developed or made using any equipment, supplies, facilities, assets,
information or resources of the Company or Corporation (including, without
limitation, any intellectual property rights). Employee shall promptly disclose
Work Product to the Company and Corporation and perform all actions reasonably
requested by the Company and Corporation (whether during or after Employee’s
period of Services) to establish and confirm the ownership and proprietary
interest of the Company and Corporation in any Work Product (including, without
limitation, the execution of assignments, consents, powers of attorney,
applications and other instruments). Employee shall not file any patent or
copyright applications related to any Work Product except with the Company’s or
Corporation’s written consent.

4.4
Remedies. Employee acknowledges and agrees that the Company and Corporation
would not have an adequate remedy at law and would be irreparably harmed if any
of the provisions of Article IV of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Employee agrees that the Company and Corporation shall be entitled to equitable
relief, including preliminary and permanent injunctions and specific
performance, if Employee breaches or threatens to breach any of the provisions
of such sections, without the necessity of posting any bond or proving special
damages or irreparable injury. Such remedies shall not be deemed to be the
exclusive remedies for a breach or threatened breach of this Agreement by
Employee, but shall be in addition to all other remedies available to the
Company at law or equity. Employee acknowledges and agrees that the Company and
Corporation shall be entitled to seek to recover its attorneys’ fees, expenses,
and court costs, in addition to any other remedies to which it may be entitled,
if he breaches this Agreement.

4.5 Tolling. If Employee violates the restrictive covenants set forth in Article
IV of this Agreement and the Company or Corporation brings legal action for
injunctive or other relief and obtains such relief, the terms of such
restrictions, as applicable, shall be extended by computing the applicable
period of





--------------------------------------------------------------------------------





time from the date relief is granted for the Company or Corporation and then
reducing such period by the amount of time, after Employee’s termination of
services with the Company, during which Employee complied with such
restrictions.
4.6
Nonsolicitation of Employees and Consultants. The Employee hereby covenants and
agrees that during the term of this Agreement and for a period equal to twelve
months thereafter, the Employee shall not, without the prior written consent of
the Company and Corporation, on the Employee’s own behalf or on the behalf of
any person, firm or company, directly or indirectly, attempt to influence,
persuade or induce, or assist any other person in so persuading or inducing, any
of the employees or consultants of the Company or Corporation (or any of its
subsidiaries or affiliates) to give up his or her employment or consulting
agreement with the Company or Corporation (or any of its subsidiaries or
affiliates), and the Employee shall not directly or indirectly solicit or hire
employees or consultants of the Company or Corporation (or any of its
subsidiaries or affiliates) for employment with any other employer, without
regard to whether that employer is a Competing Business, as that term is defined
in Section 4.8(b).

4.7
Noninterference with Business Relations. The Employee hereby covenants and
agrees that during the term of this Agreement and for a period equal to twelve
months thereafter, the Employee shall not, without the prior written consent of
the Company and Corporation, on the Employee’s own behalf or on the behalf of
any person, firm or company, directly or indirectly, attempt to influence,
persuade or induce, or assist any other person in so persuading or inducing, any
person, firm or company to cease doing business with, reduce its business with,
or decline to commence a business relationship with, the Company or Corporation
(or any of its subsidiaries or affiliates).

4.8
Noncompetition.

(a)
The Employee covenants that during the term of this Agreement, and for a period
equal to twelve months thereafter, the Employee will not, except as otherwise
provided for in this Section 4.8, undertake any work for a Competing Business,
as defined in Section 4.8(b).

(b)
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:

(i)
Amazon.com, Inc.; Burlington Stores, Inc.; Kohl’s Corporation; Lowe’s Companies,
Inc.; Macy’s, Inc.; Ross Stores, Inc.; Target Corporation; The TJX Companies,
Inc.; Walmart Inc., and any of their respective subsidiaries or affiliates, or

(ii)
any business (A) that, at any time during the twelve month period following this
Agreement, competes directly with the Company or Corporation through sales of
merchandise or services in the United States or another country or commonwealth
in which the Corporation, including its divisions, affiliates and licensees,
operates, and






--------------------------------------------------------------------------------





(B) where the Employee performs services, whether paid or unpaid, in any
capacity, including as an officer, director, owner, consultant, employee, agent,
or representative, where such services involve the performance of (x)
substantially similar duties or oversight responsibilities as those performed by
the Employee at any time during the Term of this Agreement, or (y) greater
duties or responsibilities that include such substantially similar duties or
oversight responsibilities as those referred to in (x); or
(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this Section 4.8(b).

(iv)
For purposes of this Agreement, a Competing Business shall not include (A) any
business on whose board of directors the Employee served during the twelve-month
period preceding the Effective Date of this Agreement or (B) any business that
the Company, upon the request of Employee, determines, in its sole discretion,
is not engaged in material competition with the Company or Corporation.



(c)
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. Employee acknowledges that the Company and Corporation is a
national retailer with operations throughout the United States and Puerto Rico
and that the duties and responsibilities that the Employee performs, or will
perform, for the Company and Corporation directly impact the Company and
Corporation’s ability to compete with a Competing Business in a nationwide
marketplace. Employee further acknowledges that Employee has, or will have,
access to sensitive and confidential information of the Company and Corporation
that relates to the Company and Corporation’s ability to compete in a nationwide
marketplace.



ARTICLE V - GENERAL PROVISIONS
5.1 Governing Law. This Agreement, the terms of the Engagement, and any contest,
dispute, controversy or claim arising therefrom or relating thereto, shall be
governed by the laws of the State of Texas, without regard to its conflict of
laws principles.
5.2 Dispute Resolution. Any dispute between the parties under this Agreement
shall be resolved (except as provided below) through informal binding mandatory
arbitration by an arbitrator selected under the rules of the American
Arbitration Association (located in the city in which the Corporation’s
principal executive offices are based) and the arbitration shall be conducted in
that location under the rules of said Association. Each party shall be entitled
to present evidence and argument to the arbitrator. The arbitrator shall have
the right only to interpret and apply the provisions of this Agreement and may
not change any of its provisions, except as otherwise expressly provided herein
and only in the event the Company or Corporation has not brought an action in a
court of competent jurisdiction to enforce the covenants set forth herein. The
arbitrator shall permit reasonable pre-hearing discovery of facts, to the extent
necessary to establish a claim or a defense to a claim, subject to supervision
by





--------------------------------------------------------------------------------





the arbitrator. The determination of the arbitrator shall be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having jurisdiction thereof. The arbitrator shall give written notice to the
parties stating the arbitrator’s determination, and shall furnish to each party
a signed copy of such determination. The expenses of arbitration shall be borne
equally by the Corporation and the Employee or as the arbitrator equitably
determines consistent with the application of state or federal law; provided,
however, that the Employee’s share of such expenses shall not exceed the maximum
permitted by law. To the extent applicable, in accordance with Code section 409A
and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or any successor thereto,
any payments or reimbursement of arbitration expenses which the Corporation is
required to make under the foregoing provision shall meet the requirements
below. The Corporation shall reimburse the Employee for any such expenses,
promptly upon delivery of reasonable documentation, provided, however, all
invoices for reimbursement of expenses must be submitted to the Corporation and
paid in a lump sum payment by the end of the calendar year following the
calendar year in which the expense was incurred. All expenses must be incurred
within a two-year period following the termination of this Agreement. The amount
of expenses paid or eligible for reimbursement in one year under this Section
5.2 shall not affect the expenses paid or eligible for reimbursement in any
other taxable year. The right to payment or reimbursement under this Section 5.2
shall not be subject to liquidation or exchange for another benefit.
Any arbitration or action pursuant to this Section 5.2 shall be governed by and
construed in accordance with the substantive laws of the State of Texas and,
where applicable, federal law, without giving effect to the principles of
conflict of laws of such State. The mandatory arbitration provisions of this
Section 5.2 shall supersede in their entirety any applicable provisions of the
J. C. Penney Alternative, a dispute resolution program generally applicable to
employment terminations, any existing Binding Mandatory Arbitration Agreement
between Employee and the Corporation, and the JCPenney Rules of Employment
Arbitration, in the limited context of claims regarding the enforcement of this
Agreement. Any other claims shall be resolved by J. C. Penney Alternative, a
dispute resolution program generally applicable to employment terminations, any
existing Binding Mandatory Arbitration Agreement between Employee and the
Corporation, and the JCPenney Rules of Employment Arbitration. Employee
explicitly waives, and may not litigate, any multi-party claims or claims
available in multi-party litigation, such as class actions.
Notwithstanding the foregoing, the Company and Corporation shall not be required
to seek or participate in arbitration regarding any actual or threatened breach
of the Employee’s covenants as set forth herein, but may pursue its remedies,
including temporary or permanent injunctive relief, for such breach in a court
of competent jurisdiction in the city in which the Corporation’s principal





--------------------------------------------------------------------------------





executive offices are based, or in the sole discretion of the Corporation, in a
court of competent jurisdiction where the Employee has committed or is
threatening to commit a breach of the Employee’s covenants, and no arbitrator
may make any ruling inconsistent with the findings or rulings of such court.
5.3
Waiver of Contractual Right. Failure of any party to enforce any provision of
this Agreement shall not be construed as a waiver or limitation of that party’s
right to subsequently enforce and compel strict compliance with every provision
of this Agreement.

5.4
Entire Agreement. This Agreement, together with any other documents incorporated
herein by reference and related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

5.5 Severability. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited.
5.6
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the U.S. mail, postage prepaid, or transmitted via facsimile or electronic mail
addressed as follows:

If to the Company or Corporation:
J. C. Penney Corporation, Inc. 6501 Legacy Dr., Plano, TX 75024
Attention: General Counsel


If to Employee, at Employee’s then-current home address on file with the Company
or Corporation.
5.7 Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith; provided, that the Corporation does
not guarantee to Employee any particular tax treatment with respect to this
Agreement and any payments hereunder. In no event whatsoever shall the
Corporation be liable for any additional tax, interest, or penalties that may be
imposed on Employee by Code Section 409A or any damages for failing to comply
with Code Section 409A.
For purposes of Code Section 409A, Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number





--------------------------------------------------------------------------------





of days (e.g., “payment shall be made within ten calendar days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Corporation. In no event may
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided, that this clause (ii) shall not
be violated with regard to expenses reimbursed under any arrangement covered by
Code Section 105(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect; and (iii) such payments shall be
made on or before the last day of Employee’s taxable year following the taxable
year in which the expense was incurred.
5.8
Corporation’s Right of Offset. If the Employee is at any time indebted to the
Company or Corporation, or otherwise obligated to pay money to the Company or
Corporation for any reason, to the extent exempt from or otherwise permitted by
section 409A of the Code and the Treasury regulations thereunder, including
Treasury Regulation section 1.409A-3(j)(4)(xiii) or any successor thereto, the
Corporation, at its election and following written notice, may offset amounts
otherwise payable to the Employee under this Agreement, including, but without
limitation, the Monthly Salary or the Bonus, against any such indebtedness or
amounts due from the Employee to the Company or Corporation, to the extent
permitted by law.

5.9
Counterparts. This Agreement may be executed in two or more counterparts,
including by electronic or facsimile transmission, each of which shall
constitute an original, but when taken together, shall constitute a single
instrument.

5.10 Amendment. This Agreement may be modified or amended only with the written
consent of both parties.
IN WITNESS WHEREOF, the parties execute this Agreement.


J. C. Penney Corporation, Inc.
/s/ Brynn Evanson
Brynn Evanson
Executive Vice President, Human Resources







--------------------------------------------------------------------------------





J. C. Penney Company, Inc.
/s/ Brynn Evanson
Brynn Evanson
Executive Vice President, Human Resources




Employee
/s/ Michael Fung
Michael Fung
 





--------------------------------------------------------------------------------





EXHIBIT A
PERMITTED ENGAGEMENTS
Member of the Board of Directors of Franklin Covey Co.
Member of the Board of Directors of Floor and Decor Holdings, Inc.
Executive Advisor, Ascend Pan-Asian Leaders
Former Senior Vice-President and Chief Financial Officer of Wal-Mart U.S., with
respect to any interviews regarding governmental investigations





--------------------------------------------------------------------------------





EXHIBIT B
“Cause” shall be determined in the sole discretion of J. C. Penney Corporation,
Inc. and J. C. Penney Company, Inc., provided that any indictment or negative
publicity with respect to the current or past investigation of Walmart Inc. by
the Securities and Exchange Commission and the Department of Justice with
respect to the Foreign Corrupt Practices Act, shall not be grounds for the
Company or the Corporation to terminate the Engagement for “Cause”.









